UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    JOSE LORA,

                               Petitioner,
                                                              04 Civ. 1902 (KPF)
                       -v.-

    SUPERINTENDENT, SULLIVAN                                         ORDER
    CORRECTIONAL FACILITY,

                               Respondent.

KATHERINE POLK FAILLA, District Judge 1:

        This matter was originally assigned to former United States District

Judge Richard J. Holwell, and was recently reassigned to the undersigned.

Petitioner Jose Lora has requested that this Court issue a certificate of

appealability to permit him to appeal an order originally issued in September

2010. For the reasons set forth in this Order, Petitioner’s request is denied.

        The Court’s decision is compelled by the procedural history of this case.

To begin, on March 10, 2004, Petitioner filed a petition for a writ of habeas

corpus under 28 U.S.C. § 2254 (the “Petition”), challenging his convictions,

after two separate trials, of several counts of Murder in the Second Degree and

one count of Conspiracy in the Second Degree. (Dkt. #1). The matter was

referred to United States Magistrate Judge Gabriel W. Gorenstein for a report

and recommendation. (Dkt. #3). On February 17, 2005, Judge Gorenstein

issued a Report and Recommendation (the “2005 Report”) recommending that



1       The Clerk of Court is directed to modify the caption as shown above, to reflect the
        correctional facility to which Petitioner is currently assigned.
the Petition be denied in its entirety. (Dkt. #14). Lora v. West, No. 04 Civ.

1902 (RJH) (GWG), 2005 WL 372295 (S.D.N.Y. Feb. 17, 2005). Of potential

significance to the instant request, Judge Gorenstein specified the deadline

within which objections to the 2005 Report were to be filed in the body of the

Report, but neither side filed objections. (See Dkt. #14; see also Dkt. #18

(Order of June 20, 2005 adopting 2005 Report)). See Thomas v. Arn, 474 U.S.

140 (1985) (noting that a failure to file objections in a timely fashion operates

as a waiver of both the right to object and the right to appeal from a report and

recommendation); see also 28 U.S.C. § 636(b)(1), Fed. R. Civ. P. 72(b). A

judgment dismissing the case was entered by the Clerk of Court on June 21,

2005. (Dkt. #19).

      Four and one-half years later, on December 17, 2009, Petitioner filed a

motion under Federal Rule of Civil Procedure 60(b) to vacate the order denying

the Petition in order to permit him to object to the 2005 Report and to obtain a

certificate of appealability; alternatively, he sought an extension of his time to

appeal. (Dkt. #20-21). While the Petition had been filed with the assistance of

habeas counsel, the Rule 60(b) motion was filed pro se. Again, Judge Holwell

referred the matter to Judge Gorenstein for a report and recommendation. On

April 16, 2010, Judge Gorenstein issued a report and recommendation (the

“2010 Report”) recommending that the Rule 60(b) motion be denied. (Dkt.

#25). Lora v. West, No. 04 Civ. 1902 (RJH) (GWG), 2010 WL 1541339, at *1

(S.D.N.Y. Apr. 16, 2010). In broad summary, Petitioner argued that he was

entitled to a vacatur of the prior orders because his attorney had been

                                         2
“ineffective for failing to assert additional grounds for relief and for failing to file

objections to the Report and Recommendation and seek a certificate of

appealability.” Id. at *1. Judge Gorenstein concluded based on the record

before him that Petitioner may have been aware of the 2005 Report as far back

as March 2005, but was certainly aware of it no later than November 2006;

from this, Judge Gorenstein concluded that Petitioner’s Rule 60(b) motion had

not been brought within a reasonable time. Id. at *4; see generally Fed. R. Civ.

P. 60(c) (“A motion under Rule 60(b) must be made within a reasonable time —

and for reasons (1), (2), and (3) no more than a year after the entry of the

judgment or order or the date of the proceeding.”).

      Petitioner timely objected to the 2010 Report. (Dkt. #26-27). Judge

Holwell considered his objections, but adopted the Report on September 16,

2010. (Dkt. #28). Lora v. West, No. 04 Civ. 1902 (RJH) (GWG), 2010 WL

3632506 (S.D.N.Y. Sept. 16, 2010). Three months later, Petitioner filed in this

Court a supplemental affirmation that was meant for Petitioner’s state-court

case. (Dkt. #33). The affirmation was returned to Petitioner by Judge Holwell.

Petitioner later filed a notice of appeal to the United States Court of Appeals for

the Second Circuit on January 21, 2011. (Dkt. #31). Petitioner also requested

leave from the District Court to proceed in forma pauperis (“IFP”) on appeal

(Dkt. #29), but Judge Holwell denied his request (Dkt. #30).

      Petitioner then proceeded with the appeal, moving before the Second

Circuit for a certificate of appealability and permission to proceed IFP. See

Lora v. West, No. 11-0730-pr. While observing that the notice of appeal

                                           3
appeared to be untimely filed, the Second Circuit noted that Petitioner had filed

an undocketed motion for extension of time to file his notice of appeal in the

District Court; by Order dated April 27, 2011, it deferred consideration of the

motions Petitioner had filed with the Circuit, and directed the District Court to

consider the motion for an extension. (Dkt. #35). On June 22, 2011, Judge

Holwell denied Petitioner’s motion for an extension of time, finding that

Petitioner had been aware of the District Court’s September 16 Order no later

than December 15, 2010, more than a month before he filed his motion for an

extension. (Dkt. #38). By Order dated September 9, 2011, the Second Circuit

concluded that Petitioner’s notice of appeal had been untimely filed, and

dismissed the appeal for lack of jurisdiction. (Dkt. #39). After the record was

returned to the District Court on December 21, 2011, no activity was docketed

in the case for more than seven years.

      On March 28, 2019, Petitioner filed a second notice of appeal from Judge

Holwell’s September 2010 decision. (Dkt. #40). Concurrent with that filing,

Petitioner filed a second application for a certificate of appealability that was

assigned to this Court. (Dkt. #41; see also Dkt. #42). Again, Petitioner focuses

on his prior counsel’s failure to file a notice of appeal on his behalf back in

2005, but this time he cites the recent Supreme Court decision in Garza v.

Idaho, 139 S. Ct. 738 (2019), which found that an attorney’s constitutionally

deficient failure to file a notice of appeal in a criminal case was presumptively




                                         4
prejudicial, regardless of the petitioner’s execution of plea agreements that

contained appellate waivers. 2

      Courts may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253; see also Richardson v. Greene, 497 F.3d 212, 217 (2d Cir. 2007)

(discussing the standard for issuing a certificate of appealability). The Garza

case on which Petitioner relies does not aid his cause, and certainly does not

demonstrate the denial of a constitutional right. That case arose in the context

of criminal proceedings, where the Sixth Amendment guarantees defendants

the effective assistance of counsel. See Garza, 139 S. Ct. at 743 (“Under

[Strickland v. Washington, 466 U.S. 668 (1984)], a defendant who claims

ineffective assistance of counsel must prove (1) ‘that counsel’s representation

fell below an objective standard of reasonableness,’ 466 U.S. at 687-688, 104

S. Ct. 2052, and (2) that any such deficiency was ‘prejudicial to the defense.’”);

see also U.S. Const. Amend. VI (“In all criminal prosecutions, the accused shall

enjoy the right to a speedy and public trial, by an impartial jury of the state

and district wherein the crime shall have been committed, which district shall

have been previously ascertained by law, and to be informed of the nature and

cause of the accusation; to be confronted with the witnesses against him; to

have compulsory process for obtaining witnesses in his favor, and to have the




2     Petitioner also alleges other failures by counsel in connection with his habeas petition,
      including a “fail[ure] to investigate recantation testimony, which was perjured testimony
      from a list of witnesses who petitioner’s sister gave to him.” (Dkt. #42 at 1).

                                              5
assistance of counsel for his defense.”). 3 However, the law is clear that the

Sixth Amendment right to the effective assistance of counsel does not extend to

habeas proceedings, and by extension, does not extend to cover Petitioner’s

counsel’s claimed failures to object to, or to file a notice of appeal from the

District Court’s adoption of, the 2005 Report. See generally McCleskey v. Zant,

499 U.S. 467, 495 (1991); Pennsylvania v. Finley, 481 U.S. 551, 555 (1987).

      The Court pauses to note that even if such a right to the effective

assistance of counsel in habeas proceedings existed, it was Petitioner who

waited three years before filing a pro se application to reopen the matter in

2009, and it was Petitioner who failed to file a timely appeal from the District

Court’s September 2011 decision. And that was nearly eight years ago. Put

simply, Garza does not provide a basis for Petitioner to challenge the conduct

of his habeas counsel in 2005, nor does it provide a basis for a certificate of

appealability in 2019. Accordingly, Petitioner’s motion for a certificate of

appealability is denied, as is his application for an evidentiary hearing.

Further, the Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith, and therefore in forma pauperis

status is denied for the purpose of an appeal. See Coppedge v. United States,


3     Indeed, the significance of the Garza decision was not the recognition of a presumption
      of prejudice in certain situations where counsel failed to file notices of appeal, but its
      extension of this presumption to cases involving appellate waivers. In a prior
      decision — issued years before the events at issue in this case — the Supreme Court
      held that “when counsel’s constitutionally deficient performance deprives a defendant of
      an appeal that he otherwise would have taken, the defendant has made out a
      successful ineffective assistance of counsel claim entitling him to an appeal.” Roe v.
      Flores-Ortega, 528 U.S. 470, 484 (2000). Notably, Flores-Ortega also arose in the
      context of a criminal proceeding, and also sourced its holding to the Sixth Amendment
      guarantee of the effective assistance of counsel in criminal proceedings.

                                              6
369 U.S. 438, 444-45 (1962). Finally, the Clerk of Court is directed to modify

the docket to reflect Petitioner’s current mailing address, since Petitioner is no

longer represented by counsel.

      SO ORDERED.

Dated: April 25, 2019
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




Sent by First Class Mail to:
Jose Lora
96-A-0846
Sullivan Correctional Facility
P.O. Box 116
Fallsburg, New York 12733-0116




                                         7
